DETAILED ACTION
Claims 1-22 are presented for examination, wherein claims 14-22 are withdrawn. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 4, 2022 is acknowledged.
Drawings
Figures 3B and 3C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the preamble limitation claims “secondary battery of claim 9, wherein the binder comprises … ” (emphasis added). It is presumed to depend from claim 8, which claims the graphite layer additionally claims a binder, “the graphite interlayer further comprises a binder.” Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, alternatively, under 35 U.S.C. 103 as obvious over He et al (US 2019/0393496); or, alternatively, under 35 U.S.C. 103 as obvious over He et al (Id) in view of Tamaki et al (KR 1998/0079994).
Regarding independent claim 1, He teaches a rechargeable lithium-metal battery (e.g. ¶0002), reading on “secondary battery,” said battery comprising:
(1)	a cathode comprising a cathode active material layer and an optional cathode current collector to support said cathode active material layer (e.g. ¶0049 plus e.g. Figure 2), reading on “a cathode layer comprising a cathode active material layer;”
(2)	an anode comprising an anode active material layer of a lithium metal foil/coating or lithium alloy metal foil/coating and an anode current collector to support said active material layer (e.g. Id), reading on “an anode layer comprising an anode current collector and a metal layer disposed on the anode current collector;”
(3)	an electrolyte layer in contact with said anode active material layer and said cathode active material layer, wherein said electrolyte layer may be solid-state and may be composed of an inorganic solid electrolyte (e.g. ¶¶ 0014, 42, 49, 60, 62, 67-68, and 108 plus e.g. Figure 2), reading on “a solid electrolyte layer disposed between the cathode layer and the anode layer; and,”
(4)	an anode-protecting layer disposed between said anode active material layer, said anode-protecting layer having a thickness of 1 nm to 100 μm,
wherein said anode-protecting layer is composed of a sulfonated elastomer composite comprising 0.01-40 wt% a conductive reinforcement material and 0.01-40 wt% of an electrochemically stable inorganic filler dispersed in a sulfonated elastomeric matrix material, the balance of said sulfonated elastomer,
said conductive reinforcement material may be graphite fibers, expanded graphite flakes, or a combination thereof,
said electrochemically stable inorganic filler may be an oxide, carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal, a lithiated version thereof, or a combination thereof, said transition metal selected from Fe, Zn, Zr, Pd, Ag, Pt, Au, a combination thereof, or a combination thereof with Al, Sn, or Bi,
said anode-protecting layer that (a) eliminates dendrite formation; (b) deposits lithium uniformly back to said anode side; (c) ensures smooth and uninterrupted transport of lithium ions from/to the lithium foil/coating and through an interface between said lithium foil/coating and said protective layer with minimal interfacial resistance; and, (d) improves cycle stability and cycle life
(e.g. ¶¶ 0020, 60, 68-71, 74, and 80-84 plus e.g. Figure 2), reading on “a graphite interlayer disposed between the solid electrolyte layer and the anode layer” and “the graphite interlayer comprises a graphite material.

He teaches said anode-protecting layer (a) eliminates dendrite formation; (b) deposits lithium uniformly back to said anode side; (c) ensures smooth and uninterrupted transport of lithium ions from/to the lithium foil/coating and through an interface between said lithium foil/coating and said protective layer with minimal interfacial resistance; and, (d) improves cycle stability and cycle life,
wherein said anode-protecting layer composed of said conductive reinforcement material, wherein said conductive reinforcement material may be said graphite fibers, expanded graphite flakes, or said combination thereof (e.g. supra), but does not expressly teach the limitations “a crystallite of the graphite material has a crystallite size of about 1000 angstroms to about 1500 angstroms measured from a (110) diffraction peak, when analyzed by X-ray diffraction, and has a hexagonal interplanar spacing about 500 angstroms to about 800 angstroms in a c-axis direction measured from a (002) diffraction peak, when analyzed by X-ray diffraction, and has an aspect ratio is in a range of about 0.44 to about 0.55.”
However, He teaches an identical composition or substantially identical composition (e.g. supra and also infra, compared with instant specification, at e.g. ¶¶ 0063-67 and 81), severably establishing a prima facie case of anticipation or alternatively establishing a prima facie case of obviousness of each the claimed limitations, see also e.g. MPEP § 2112.01. The examiner respectfully notes that the term “hexagonal interplanar spacing” in reference to “graphite” is understood to refer to the spacing between adjacent graphene sheets located within a graphite crystallite, in the c-axis direction, wherein such spacing in graphite is in the order of 3.3-3.4 angstroms. Further, the limitation “aspect ratio” is defined in the specification in terms of “hexagonal interplanar spacing,” see e.g. ¶0067.

In the alternative, regarding the limitations “a crystallite of the graphite material has a crystallite size of about 1000 angstroms to about 1500 angstroms measured from a (110) diffraction peak, when analyzed by X-ray diffraction, and has a hexagonal interplanar spacing about 500 angstroms to about 800 angstroms in a c-axis direction measured from a (002) diffraction peak, when analyzed by X-ray diffraction, and has an aspect ratio is in a range of about 0.44 to about 0.55,” Takami teaches a graphite fiber material for use in a negative electrode of a lithium battery, which can be manufactured at a low cost, wherein said graphite has a crystallite size (Lc) along the c-axis that is greater than or equal to 35 nm, in particular greater than or equal to 45 nm; plus a crystallite size (La) along the a-axis of greater than or equal to 50 nm, such as examples with La of 100 nm, noting the crystallite size (Lc) along said c-axis are calculated from the peak diffraction position; plus, the crystallite size (La) along the a-axis is calculated from the peak diffraction position (e.g. ¶¶ 0003, 114-116, 150, 164, 170, 188, 192, 202, 209, 216, 221, 228, 234, and 238-239).
As a result, it would have been obvious to use the graphite fiber of Takami as the graphite fiber of the conductive reinforcement material of He in the anode-protecting layer of He, since Takami teaches its graphite fiber is manufactured at a low cost, reading on “a graphite interlayer disposed between the solid electrolyte layer and the anode layer” and “the graphite interlayer comprises a graphite material.
Here, said graphite fiber has said crystallite size (La) along said a-axis, wherein said crystallite size (La) along the a-axis is calculated from the peak diffraction position (e.g. supra) reads on the limitation “crystallite size … measured from a (110) diffraction peak, when analyzed by X-ray diffraction,” see also the instant specification, at e.g. ¶¶ 0063-64, and Takami teaches said crystallite size (La) along the a-axis is greater than or equal to 50 nm, such as examples with La of 100 nm, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “a crystallite of the graphite material has a crystallite size of about 1000 angstroms to about 1500 angstroms measured from a (110) diffraction peak, when analyzed by X-ray diffraction;
further, said graphite fiber has said crystallite size (Lc) along said c-axis, wherein said crystallite size (Lc) along said c-axis are calculated from the peak diffraction position (e.g. supra) reads on the limitation “a crystallite of the graphite material … has a hexagonal interplanar spacing … in a c-axis direction measured from a (002) diffraction peak, when analyzed by X-ray diffraction,” and Takami teaches said graphite fiber has said crystallite size (Lc) along said c-axis is greater than or equal to 35 nm, in particular greater than or equal to 45 nm, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “a crystallite of the graphite material … has a hexagonal interplanar spacing about 500 angstroms to about 800 angstroms in a c-axis direction measured from a (002) diffraction peak, when analyzed by X-ray diffraction; and,
finally, said graphite fiber has said crystallite size (Lc) along said c-axis is greater than or equal to 35 nm, in particular greater than or equal to 45 nm; plus, said crystallite size (La) along the a-axis is greater than or equal to 50 nm, such as examples with La of 100 nm, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on the limitation “a crystallite of the graphite material … has an aspect ratio is in a range of about 0.44 to about 0.55,” see also instant specification, at e.g. ¶¶ 0063-67.
In the alternative, the taught lower bound of Lc of 45 nm and examples of La taught at 100 nm calculates to an aspect ratio of 0.45, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on said limitation.
Regarding claims 2 and 10, He or He as modified teaches the battery of claim 1, wherein He teaches said anode active material layer is said lithium metal foil/coating or lithium alloy metal foil/coating (e.g. supra), reading on “the metal layer comprises at least one of lithium or a lithium alloy” (claim 2) and since said active material layer may be said lithium metal foil/coating, the “lithium alloy” in “the lithium alloy comprises at least one of a Li—Al alloy, a Li—Sn alloy, a Li—In alloy, a Li—Ag alloy, a Li—Au alloy, a Li—Zn alloy, a Li—Ge alloy, or a Li—Si alloy” (claim 10) does not patentably distinguish the instant invention.
Regarding claim 3, He or He as modified teaches the battery of claim 1, wherein He teaches said anode-protecting layer is composed of said electrochemically stable inorganic filler, wherein said electrochemically stable inorganic filler may be an oxide, carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal, a lithiated version thereof, or a combination thereof, said transition metal selected from Fe, Zn, Zr, Pd, Ag, Pt, Au, a combination thereof, or a combination thereof with Al, Sn, or Bi (e.g. supra), reading on “the graphite interlayer further comprises at least one of iron, zirconium, gold, platinum, palladium, silicon, silver, aluminum, bismuth, tin, or zinc,” as claimed.
Regarding claim 4, He or He as modified teaches the battery of claim 1, wherein He teaches said cathode active material layer contains a metal oxide or metal phosphate, selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, tavorite compound LiMPO4F, or a combination thereof wherein M is a transition metal or a mixture of multiple transition metals, such as lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium-mixed metal oxide, lithium iron phosphate, or a combination thereof (e.g. ¶¶ 0035, 39, 88, 92, and 146), reading on “the cathode active material layer comprises at least one of a lithium cobalt oxide, a lithium nickel oxide, a lithium nickel cobalt oxide, a lithium nickel cobalt aluminum oxide, a lithium nickel cobalt manganese oxide, a lithium manganate, or a lithium iron phosphate.”
Regarding claim 8, He or He as modified teaches the battery of claim 1, wherein He teaches said anode-protecting layer includes said sulfonated elastomer composite (e.g. supra), wherein said sulfonated elastomer composite may form a mixture, blend, or semi-IPN with a lithium ion-conducting polymer such as poly(vinylidene fluoride) (PVDF) (e.g. ¶0033), noting PVDF is a binder, see e.g. instant specification, at e.g. ¶0069 and instant claim 9, reading on “the graphite interlayer further comprises a binder.” 
Regarding claim 11, He or He as modified teaches the battery of claim 1, wherein He teaches said battery is said rechargeable lithium-metal battery (e.g. supra), reading on “the secondary battery is a lithium battery.”
Regarding claim 12, He or He as modified teaches the battery of claim 1, wherein He teaches said cathode comprising said optional cathode current collector to support said cathode active material layer (e.g. supra), reading on “the cathode layer further comprises a cathode current collector disposed on a surface of the cathode active material layer.”

Claims 5, 7, 9, and 13 are rejected under 35 U.S.C. 103 as obvious over He et al (US 2019/0393496); alternatively, over He et al (Id) in view of Tamaki et al (KR 1998/0079994).
Regarding claim 5, He or He as modified teaches the battery of claim 1, as provided supra, wherein He teaches said cathode active material layer may contains a metal oxide selected from a layered compound LiMO2, wherein M is a transition metal or a mixture of multiple transition metals, such as lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, or lithium-mixed metal oxide (e.g. ¶¶ 0035, 39, 88, 92, and 146), but does not expressly teach “the cathode active material layer comprises at least one of LiNixCoyAlzO2 or LiNixCoyMnzO2, wherein 0<x<1, 0<y<1, 0<z<1, and x+y+z=1.”
However, it would have been obvious to a person of ordinary skill in the art to combine together cobalt, nickel, and manganese transition metals so that they are each part of M in said LiMO2, wherein M is said mixture of multiple transition metals, since cobalt, nickel, and manganese are expressly taught transition metals and are each used as M in “LiMO2,” reading on “the cathode active material layer comprises at least one of LiNixCoyAlzO2 or LiNixCoyMnzO2, wherein 0<x<1, 0<y<1, 0<z<1, and x+y+z=1.”
Regarding claim 7, He or He as modified teaches the battery of claim 1, wherein He teaches said solid-state electrolyte layer may be composed of said inorganic solid electrolyte, as provided supra, but does not expressly teach “a thickness of the solid electrolyte layer is in a range of about 10 micrometers to about 250 micrometers.”
However, differences in size/proportion do not patentably distinguish the instant invention where it does not perform differently from the prior art, e.g. MPEP 2144.04(IV)(A). Here, the instant specification does not appear to indicate importance to the claimed range, see e.g. ¶¶ 0012 and 72.
Regarding claim 9, He or He as modified teaches the battery of claim 8, wherein He teaches said anode-protecting layer includes said sulfonated elastomer composite, wherein said sulfonated elastomer composite may form a mixture, blend, or semi-IPN with a lithium ion-conducting polymer such as poly(vinylidene fluoride) (PVDF), as provided supra, reading on “the binder comprises at least one of polyvinylidene fluoride, polyvinyl alcohol, or a polyvinyl alcohol-polyacrylic acid copolymer, carboxymethyl cellulose, styrene-butadiene rubber.” 
Further, He teaches said anode-protecting layer is composed of a sulfonated elastomer composite comprising 0.01-40 wt% a conductive reinforcement material and 0.01-40 wt% of an electrochemically stable inorganic filler dispersed in a sulfonated elastomeric matrix material, the balance (20-99.98 wt%) composed of said mixture of said sulfonated elastomer and said PVDF (e.g. supra), noting a broad understanding of a “mixture” includes an amount of said PVDF from <1 to <100% of said mixture, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “an amount of the binder is in a range of about 1 weight percent to about 10 weight percent, based on the total weight of the graphite interlayer.”
Regarding claim 13, He or He as modified teaches the battery of claim 1, wherein He teaches said anode-protecting layer having a thickness of 1 nm to 100 μm, as provided supra, establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “a thickness of the graphite interlayer is in a range of about 0.1 micrometer to about 0.3 micrometer.”

Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over He et al (US 2019/0393496), as provided supra, in view of Nanda et al (Nanda et al, Frontiers of solid-state batteries, vol.43 MRS Bulletin, 740-45 (2018)); alternatively, over He et al (Id) in view of Tamaki et al (KR 1998/0079994), as provided supra, and further in view of Nanda et al (Id).
Regarding claims 6-7, He or He as modified teaches the battery of claim 1, wherein He teaches said solid-state electrolyte layer may be composed of said inorganic solid electrolyte, as provided supra, but does not expressly teach the limitations “the solid electrolyte layer comprises at least one of Li3+xLa3M2O12, wherein 0≤x≤10, Li3PO4, LixTiy(PO4)3, wherein 0<x<2 and 0<y<3, LixAlyTiz(PO4)3, wherein 0<x<2, 0<y<1, and 0<z<3, Li1+x+y(AlaGa1−a)x(TibGe1−b)2−xSiyP3−yO12, wherein 0≤x≤1, 0≤y≤1, 0≤a≤1, and 0≤b≤1, LixLayTiO3, wherein 0<x<2 and 0<y<3, a LixMyPzSw, wherein M is at least one of Ge, Si, or Sn, and 0<x<4, 0<y<1, 0<z<1, and 0<w<5, LixNy, wherein 0<x<4 and 0<y<2, LixPOyNz, wherein 0<x<4, 0<y<5, and 0<z<4, a LixSiySz, wherein 0<x<3, 0<y<2, and 0<z<4, a LixPySz, wherein 0<x<3, 0<y<3, and 0<z<7, Li2O, LiF, LiOH, Li2CO3, LiAlO2, a Li2O—Al2O3—SiO2—P2O5—TiO2—GeO2, or a LixLayMzO12, wherein M is at least one of Te, Nb, or Zr, and 1<x<5, 0<y<4, and 0<z<4” (claim 6) or “a thickness of the solid electrolyte layer is in a range of about 10 micrometers to about 250 micrometers” (claim 7).
However, Nanda teaches LLZO (Li7La3Zr2O12) solid electrolyte has lithium-ion conductivity with conductivities of up to 5×10–4 S•cm–1, and further has a good combination of properties including ion/electrical conductivities, low cost, mechanical properties, electrochemical/thermal stabilities, electrochemical window, and device integration (e.g. pp. 741-42 and Figure 1).
As a result, it would have been obvious to use the LLZO solid electrolyte of Nanda as the inorganic solid electrolyte of He or He as modified, since Nanda teaches LLZO has lithium-ion conductivity of up to 5×10–4 S•cm–1 and/or has a good combination of properties, reading on said limitation of claim 6.
Further, Nanda teaches the thickness of the solid electrolyte layer is optimized for the specific capacity of the system and further teaches commercially available solid electrolytes are available in thicknesses in the range of tens of microns up to the sub-millimeter regime (p.741).
As a result, it would have been obvious to optimize the solid electrolyte thickness of the LLZO solid-state electrolyte layer of He as modified to the range of tens of microns up to the sub-millimeter, since Nanda teaches optimizing the solid electrolyte layer thickness the specific capacity of the system and/or use commercially available solid electrolytes that are available in thicknesses in the range of tens of microns up to the sub-millimeter regime, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a thickness of the solid electrolyte layer is in a range of about 10 micrometers to about 250 micrometers.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723